  Case 4:20-cv-04085-KES Document 4 Filed 05/29/20 Page 1 of 2 PageID #: 21




                        UNITED STATES DISTRICT COURT

                           DISTRICT OF SOUTH DAKOTA

                                  SOUTHERN DIVISION


LEAYLE BENJAMIN,                                         4:20-CV-04085-KES

                     Plaintiff,

                                                       ORDER FOR SERVICE
       vs.

WARDEN J.W. COX, IN HIS CAPACITY
AS WARDEN OF YANKTON FEDERAL
PRISON CAMP, YANKTON, S.D.; AND
DAVID DWYER, IN HIS CAPACITY AS
REGIONAL SECTOR ADMINISTRATOR,
FOR THE FEDERAL BUREAU OF
PRISONS, GRAND PRAIRIE, TX;

                     Defendants.



      Petitioner Leayle Benjamin, an inmate at the Yankton Federal Prison Camp, in

Yankton, South Dakota, has filed a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241. The court directs the petition in this case be served and that a

response be filed. Accordingly,

      IT IS ORDERED that:

      (1)    Petitioner motion to proceed in forma pauperis (Doc. 2) is granted;

      (2)    the Clerk of Court shall serve upon respondent and the United States
             Attorney for the District of South Dakota a copy of the petition and this
             order;

      (3)    within 21 days after service, respondent is directed to show cause why a
             writ pursuant to 28 U.S.C. § 2241 should not be granted;
Case 4:20-cv-04085-KES Document 4 Filed 05/29/20 Page 2 of 2 PageID #: 22



   (4)   petitioner may file a reply within 14 days of service of the respondent’s
         response.


   DATED this 29th day of May, 2020.

                                    BY THE COURT:



                                    VERONICA L. DUFFY
                                    United States Magistrate Judge
